IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


KIMBERLY JUAREZ, A MINOR BY ELIDA  : No. 546 EAL 2016
JUAREZ, NATURAL GUARDIAN           :
                                   :
                                   : Petition for Allowance of Appeal from
           v.                      : the Order of the Superior Court
                                   :
                                   :
U-HAUL OF JUNIATA                  :
PARK/FELTONVILLE, U-HAUL MOVING    :
& STORAGE AT ALLEGHENY, U-HAUL     :
COMPANY OF PENNSYLVANIA, U-HAUL :
COMPANY OF NORTH PHILADELPHIA,     :
U-HAUL COMPANY OF SOUTH            :
PHILADELPHIA, U-HAUL               :
INTERNATIONAL INC., AMERCO,        :
JOVAN S. MARTIN, MIGUEL A. RIVERA, :
ERION MENI AND ERI VENDING CART,   :
INC.                               :
                                   :
                                   :
PETITION OF: MIGUEL RIVERA AND     :
JOVAN MARTIN                       :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.